327 F.2d 499
LIMONEIRA COMPANY, a California corporation, Roger Donlon, Paul B. Kersten and E. B. Antonell et al., Appellants,v.W. Willard WIRTZ and Robert C. Goodwin, Appellees.
No. 18838.
United States Court of Appeals Ninth Circuit.
February 12, 1964.
Rehearing Denied March 23, 1964.

On appeal from the United States District Court for the Southern District of California, Southern Division; Fred Kunzel, District Judge.
McDaniel & McDaniel, Ivan G. McDaniel and Leon L. Gordon, Los Angeles, Cal., for appellants.
Charles Donahue, Solicitor, Dept. of Labor, Washington, D. C., John W. Douglas, Asst. Atty. Gen., Sherman L. Cohn, Robert V. Zener, and J. William Doolittle, Attys., Dept. of Justice, Washington, D. C.; and Francis C. Whelan, U. S. Atty., Los Angeles, Cal., for the appellees.
Before POPE, CHAMBERS and JERTBERG, Circuit Judges.


1
Order.


2
The judgment of the trial court is affirmed on the basis of that court's opinion. See Limoneira Company et al. v. Wirtz et al., D.C., 225 F. Supp. 961.